 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
      GEORGE SHELDON JERCICH,
                                                           Case No. 1:18-cv-00032-LJO-EPG (PC)
11
                            Plaintiff,
12                                                         ORDER ADOPTING FINDINGS AND
             v.                                            RECOMMENDATIONS
13

14    CALIFORNIA DEPARTMENT OF                             (ECF Nos. 55, 56, 57, 59)
      CORRECTIONS AND REHABILITATION,
15    et al.,
                            Defendants.
16

17

18          Plaintiff, George Sheldon Jercich, is a former state prisoner proceeding pro se in this civil
19   rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate
20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On December 23, 2019, Magistrate Judge Erica P. Grosjean entered findings and
22   recommendations recommending that that the motion to dismiss filed by Defendant Smith be
23   granted and that the motion for reconsideration filed by Plaintiff be denied. (ECF No. 59.)
24          Plaintiff was provided an opportunity to file objections to the findings and
25   recommendations within twenty-one days. Plaintiff has not filed any objections and the time to do
26   so has passed.
27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B), this court has conducted a
28
                                                       1
 1   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 2   and recommendations to be supported by the record and by proper analysis.

 3          Accordingly, the Court hereby orders that:

 4          1.      The findings and recommendations entered December 23, 2019 (ECF No. 59) are

 5    adopted in full;

 6          2.      Defendant Smith’s motion to dismiss (ECF No. 56) is GRANTED;

 7          3.      Plaintiff’s motion for reconsideration (ECF No. 57) is DENIED;
            4.      Plaintiff’s Fourth Amended Complaint (ECF No. 55) is DISMISSED WITH
 8
      PREJUDICE.
 9
            5.      The Clerk of Court is respectfully directed to close this case.
10

11
     IT IS SO ORDERED.
12
        Dated:     January 24, 2020                         /s/ Lawrence J. O’Neill _____
13                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
